Citation Nr: 0908089	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, claimed as degenerative 
joint disease, left knee, status post anterior cruciate 
ligament reconstruction, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
degenerative joint disease, left knee, status post anterior 
cruciate ligament reconstruction.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected degenerative joint 
disease, left knee, status post anterior cruciate ligament 
reconstruction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to 
October 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The Board observes that a February 2006 rating decision 
granted service connection for a back disorder.  However, 
later that same month, another rating decision was issued 
proposing to sever service connection for a back disorder 
because the grant of service connection was based on clear 
and unmistakable error.  The Veteran was properly advised of 
all material facts and reasons for the decision, and he was 
notified at his latest address of record of the contemplated 
action.  He was also given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  However, the Veteran did not 
present any additional evidence.  In fact, in a June 2006 
statement, he stated that he was requesting a 20 percent 
evaluation for his left knee, and not a 10 percent evaluation 
for his lower back, but that he wanted the lower back issue 
to remain on appeal.  Accordingly, an October 2006 rating 
decision severed service connection for a back disorder.  As 
such, the Board finds that the issue of the propriety of 
severance of service connection for a back disorder is not 
currently on appeal, but that the issue of entitlement of 
service connection for a back disorder, to include as 
secondary to the Veteran's service-connected left knee 
disorder, does remain on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left knee disorder is manifested by 
subjective complaints of grinding, pain and swelling; range 
of motion from 0 to 130 degrees, slight medial instability 
and lateral meniscus tear. 

3.  A right knee disorder was not shown in service or for 
many years thereafter and the most probative evidence 
indicates that the Veteran's current right knee disorder is 
not causally related to his active service or any incident 
therein, nor is it causally related to or aggravated by any 
service-connected disability, including his left knee 
disorder.

4.  A back disorder was not shown in service or for many 
years thereafter and the most probative evidence indicates 
that the Veteran's current right knee disorder is not 
causally related to his active service or any incident 
therein, nor is it causally related to or aggravated by any 
service-connected disability, including his left knee 
disorder.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the Veteran's degenerative joint disease, left 
knee, status post anterior cruciate ligament reconstruction 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Codes 5099-5010 (2008).

2.  The criteria for a separate 10 percent disability rating, 
but no higher, for the Veteran's torn meniscus, status post 
surgical repair with residuals, left knee, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5259 (2008).

3.  A right knee disorder was not incurred during active 
service, may not be presumed to have been incurred during 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  A back disorder was not incurred during active service, 
may not be presumed to have been incurred during service, and 
is not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, prior to the ROs initial adjudication of the 
Veteran's increased rating claim for his left knee disorder 
in January 2005, the Veteran was sent a January 2005 notice 
letter.  This letter notified the Veteran that he must submit 
evidence that his service- connected disorder had increased 
in severity, and advised him of the types of medical and lay 
evidence that he may submit, including statements from his 
doctor or other individuals who are able to describe the 
manner in which his disability has become worse.  
Subsequently, although after the initial adjudication of the 
claim, a March 2006 letter notified the Veteran that he must 
submit evidence that his service-connected disability had 
increased in severity, that his disability rating would be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent.  
There was no reference, however, to the effect of the 
condition's worsening on the Veteran's employment and daily 
life, or to the diagnostic criteria for establishing a higher 
rating for his service- connected disorder.  However, these 
criteria were addressed in a May 2008 notice letter.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the Veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

However, it has been further clarified that VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the January 2005, 
March 2006 and May 2008 notice letters, which fulfilled the 
notice requirements outlined above in Vazquez, supra, were 
provided to the Veteran, the claim was readjudicated in a 
June 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In any event, the Board finds that the essential fairness was 
maintained in this case.  Throughout the course of the 
appeal, the Veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought by 
discussing the effects of his disability, and that a higher 
rating would be assigned based on the pertinent diagnostic 
criteria.  The Veteran and his representative discussed the 
Veteran's symptoms and in the context of the pertinent rating 
criteria.

Turning to the Veteran's service connection claims, the Board 
finds that the VCAA duty was satisfied by a letter sent to 
the Veteran in January 2005.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded VA examinations in October 2004, January 2006 and 
December 2007.  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied. 


	(CONTINUED ON NEXT PAGE)



LAW AND ANALYSIS

I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran's left knee disability is currently assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5010.  When an unlisted disease, 
injury, or residual is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" as 
follows.  The first two digits will be selected from that 
part of the schedule most closely identifying the part or 
system of the body involved.  The last two digits will be 
"99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 
(2008).  In addition, with diseases, preference is to be 
given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2008).  The 
hyphenated diagnostic code in this case indicates that 
Veteran's unlisted knee condition is the service-connected 
disorder and that degenerative joint disease under Diagnostic 
Code 5010 is a residual condition.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  Limitation of 
leg extension warrants a noncompensable rating if limited to 
5 degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008); see 
also 38 C.F.R. § 4.71, Plate II (2008) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his service- connected degenerative joint 
disease, stats post anterior cruciate ligament 
reconstruction.  In this case, the objective medical evidence 
of indicates that the Veteran's left knee disorder was 
manifested by a normal gait, range of motion findings varying 
from 0 to 125 degrees at the January 2006 VA examination and 
0 to 130 degrees at the December 2007 VA examination, no 
effusions, slight medial instability and a lateral meniscus 
tear.  In this regard, the Veteran was afforded VA 
examinations in October 2004, January 2006 and December 2007.  
At the October 2004 VA examination, the Veteran reported 
wearing a left knee brace when doing some type of sports 
activity.  The examiner reported that he did not have 
increased limitations from repetitive motion or flare-ups.  
He also had no loss of endurance with exercise and there was 
no incoordination in his movements.  He was able to drive and 
take care of his daily activities.  Upon physical 
examination, the Veteran could flex to 90 degrees without 
pain and had zero degrees of extension.  He had negative 
Lachman's and McMurray's tests.  He also had subtalar 
crepitation, but the cruciate and collateral ligaments 
appeared to be intact.  An MRI done on the left knee in 
December 2003 showed status post cruciate ligament repair and 
a tearing of the lateral meniscus.  There was also 
chondromalacia of the patellofemoral joint.  

At the January 2006 VA examination, the examiner reviewed the 
Veteran's claims file and noted the Veteran's subjective 
complaints of recurrent increasing knee pain.  The Veteran 
stated that he no longer wore a left knee brace.  Physical 
examination revealed range of motion from 0 to 125 degrees.  
There was slight pain with patella compression.  McMurray's 
and Lachman's tests were negative.  There was no varus or 
valgus rotational instability.  The examiner commented that 
there was no effect on the Veteran's occupation.  Although 
the Veteran's left knee joint was painful on motion, the 
examiner reported no additional limitation following 
repetitive use and no additional limitation during flare-ups.  
The examiner also reported that there was no current 
instability of the left knee. 
At the December 2007 VA examination, the Veteran's claims 
file was reviewed.  The examiner noted the Veteran's 
subjective complaints of pain, aching and weakness in the 
left knee with audible grinding and popping.  Physical 
examination revealed normal gait.  Range of motion of the 
left knee was from 0 to 130 degrees with pain in the medial 
compartment throughout that range.  The Veteran was tender in 
the medial joint line.  He had no effusion.  He had slight 
medial instability, but no lateral instability was noted.  
The Veteran had a negative Lachman's test.  The only 
additional limitation following repetitive use was increased 
pain, with no further loss of motion.  There were no effects 
of incoordination, fatigue, weakness or lack of endurance on 
his joint functions. 

The Veteran was also treated by a private physician in 
November 2005.  The November 2005 private physician noted 
tenderness over the medial femoral condyle and medial joint 
line.  There was mild tenderness of the lateral joint line.  
There was no tenderness anteriorly or in the popiteal fossa.  
There was mild patellofemoral crepitus.  Patellar mobility 
and position were normal.  There was pain with patellar 
compression.  McMurray testing was equivocal.  There was no 
plica or popliteal cyst.  There was no varus or valgus 
rotational instability.  Lachman's, Losee and posterior 
drawer testing were negative.  There was no posteriolateal 
tibial subluxation.  Pulses, neurologic exam, hip range of 
motion and hamstrings were normal.  X-rays revealed no 
fractures or dislocations.  Mild degenerative arthritis of 
the medial patellofemoral compartment was no noted, but there 
were no evident loose bodies.  The private physician also 
reviewed the December 2003 MRI report and confirmed a finding 
of left knee lateral meniscus tear.  

Thus, the Veteran's range of motion, applied to Diagnostic 
Codes 5260 and 5261, used in rating a limitation of motion of 
the leg, results in a non-compensable disability rating.  
Accordingly, a disability rating in excess of 10 percent for 
a left knee disorder under Diagnostic Code 5010 is not shown 
to be warranted at any time during the instant appeal period. 

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  However, left knee ankylosis, lateral 
instability, and subluxation have not been shown by the 
evidence of record.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 
5257 (2008).  In this regard, although the VA examination in 
December 2007 noted that the Veteran's left knee had slight 
medial instability, no lateral instability was noted and 
there were no episodes of dislocation or recurrent 
subluxation.  Furthermore, Lachman's and McMurray tests were 
negative throughout the course of the appeal period.  Thus, 
because there was no lateral instability of the left knee, a 
separate evaluation is not warranted for both arthritis and 
instability of the knee.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997).  In addition, there is no evidence of 
impairment of the tibia or fibula, or genu recurvatum.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2008).  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under these alternative diagnostic codes.

However, as noted in the various VA examination reports and 
by the November 2005 private physician, the Veteran's MRI 
showed evidence of a left lateral meniscus tear.  
Furthermore, the Veteran's separation examination indicates 
that his previous left knee surgery involved removal of 60 
percent of his meniscus.  Therefore, the Veteran is entitled 
to a separate 10 percent evaluation for symptomatic removal 
of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2008).  This is the highest evaluation available 
under this Diagnostic Code.  Further, the Veteran's torn 
meniscus, status post surgical repair with residuals, has not 
been shown to result in episodes of frequent locking, pain 
and effusion into the joint; therefore a higher evaluation of 
20 percent pursuant to Diagnostic Code 5258 (2008) is not 
warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2008).  While the Board 
recognizes the Veteran's subjective complaints of left knee 
pain noted on physical examination, the October 2004, January 
2006 and December 2007 VA examiners found that the Veteran 
did not experience any additional limitation based on these 
factors.  This level of functional limitation does not rise 
to the level of warranting a combined rating in excess of 20 
percent.  38 C.F.R. 4.71a, Diagnostic Codes §§ 5260, 5261.  
As noted above, the range of motion exhibited by the 
Veteran's left knee throughout this time frame warrants a 
noncompensable disability rating under Diagnostic Codes 5260 
and 5261.  Thus, the Board finds that there is no additional 
functional loss not contemplated in the currently assigned 
disability ratings and an increased evaluation on this basis 
is not warranted.

Additionally, the record contains no evidence showing the 
veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
left knee disorder is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service- connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected left knee disorder has caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, the December 2007 VA examiner noted that the 
Veteran had not lost any days from work due to his service- 
connected left knee disorder, and the October 2004 VA 
examiner also reported that the Veteran was not missing any 
work due to his left knee.  Thus, the evidence of record did 
not indicate, nor did the Veteran contend, that he had marked 
interference with employment due solely to his service- 
connected left knee disorder.  Additionally, the Board finds 
that the rating criteria to evaluate knee disorders 
reasonably describe the claimant's disability level and 
symptomatology and he has not argued to the contrary.  In 
fact, the Veteran specifically testified that he felt his 
disability should warrant a combined 20 percent rating, which 
was granted in this decision.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

	A.  Right Knee Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right 
knee disorder.  The Veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder.  Moreover, the medical evidence of record does 
not show that the Veteran sought treatment for a right knee 
disorder immediately following his period of service or for 
many years thereafter.  Therefore, the Board finds that a 
right knee disorder did not manifest in service or for many 
years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
right knee disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the Veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of a right knee 
disorder is itself evidence which tends to show that such a 
disorder did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).
In addition to the lack of evidence showing that a right knee 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's current right knee disorder to his military 
service.  As noted above, the medical evidence does not show 
that there was an event, disease, or injury in service to 
which a current right knee disorder could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
medical evidence of record that links any current disorder to 
a disease or injury in service.  In fact, the Veteran has not 
even alleged that his right knee disorder is directly related 
to service, as he has instead claimed that it is secondary to 
his service-connected left knee disorder.  Therefore, the 
Board finds that a right knee disorder did not manifest 
during service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.

As to the Veteran's claim that he has a right knee disorder 
that is related to his service-connected left knee disorder, 
the Board also finds that the most probative medical evidence 
of record does not support this contention.  The Veteran is 
service-connected for a left knee disorder; however, the most 
probative medical evidence has not established a relationship 
between his current right knee disorder and his service-
connected left knee disorder.  See Wallin, supra.

In this regard, the Board observes a statements from the 
Veteran's private physician, dated in February 2006, which 
states that he had no direct evidence that the Veteran's 
right knee injury was related to treatment for the left knee, 
but that it was possible that the injury related to the right 
knee was related to overuse and chronic weakness for the left 
knee.  He continued that he had discussed this with the 
Veteran and that the Veteran understood that there was 
reasonable concern that his right knee problems could have 
been related to the treatment for the left knee.  However, a 
medical opinion based on speculation or remote possibility 
does not provide the required degree of medical certainty for 
medical nexus evidence.  38 C.F.R. § 3.102; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Rather, the competent 
medical evidence of record must indicate that it is at least 
as likely as not, (a 50 percent or more likelihood), that the 
Veteran's right knee disorder was caused or aggravated by his 
service-connected left knee disorder.  Id.  Therefore, the 
Board finds the February 2006 private opinion is not 
probative of the issue of entitlement to service connection 
for a right knee disorder, to include as secondary to the 
Veteran's service-connected left knee disorder, because the 
opinion is speculative in nature.  In this regard, the 
private physician stated that he "had no direct evidence" 
that the Veteran's right knee disorder was related to his 
left knee disorder, but that it "was possible".  Further, 
he stated only that his right knee problems "could be 
related" to his left knee disorder.  See, e.g. See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus);Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (medical opinion expressed only in terms such as 
"could have been" is not sufficient to reopen a claim of 
service connection); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) (a generic statement about the possibility of a 
link between chest trauma and restrictive lung disease was 
"too general and inconclusive" to support an award of 
service connection).  As such, the Board must assign limited 
probative value to the February 2006 opinion from the private 
physician.

The Veteran was also afforded a VA examination in October 
2004.  The examiner noted the Veteran's oral history and 
subjective complaints, noting that he had a football injury 
in 2000 resulting in an anterior cruciate ligament tear with 
surgical repair of the right knee.  The examiner also 
reported that the Veteran continued to have periodic pain of 
the right knee.  The Veteran stated that because of his left 
knee, he put a little extra pressure on his right knee.  
However, the examiner concluded that the Veteran's right knee 
disorder was most likely a result of his anterior cruciate 
ligament tear, which occurred after his active military 
service.  As such, the October 2004 VA examiner did not 
relate the Veteran's right knee disorder to his service-
connected left knee disorder.

The Board notes that in general, it is responsible for 
assessing the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In this regard, the Board finds that 
the opinion provided by the October 2004 VA examiner is of 
more probative value than the opinion of the Veteran's 
private physician.  Although the October 2004 VA examiner did 
not review the Veteran's claims file, the October 2004 VA 
examiner provided a medical opinion that was corroborated by 
supporting rationale and the evidence of record.  On the 
other hand, the Veteran's private physician, who also did not 
review the Veteran's claims file, provided a speculative 
opinion which did not provide the required degree of medical 
certainty for medical nexus evidence.  See 38 C.F.R. § 3.102; 
see also Bloom, supra.  Accordingly, the Board finds that the 
October 2004 medical opinion is the most probative opinion of 
record.  

Although the Veteran may sincerely believe that his right 
knee disorder was caused by his left knee disorder, the 
Veteran, as a lay person, is not competent to testify as to 
matters of medical causation or diagnosis.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Therefore, the Board finds that a right knee disorder was not 
diagnosed in service or for many years thereafter, and the 
most probative medical evidence of record shows that the 
Veteran's current right knee disorder is not related to his 
period of active service or any incident therein, nor is it 
causally related to or aggravated by his service-connected 
left knee disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right knee disorder, claimed as 
secondary to his service-connected left knee disorder.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for a right knee disorder, to include as secondary 
to a service-connected left knee disorder, is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

	B.  Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a back 
disorder.  The Board does observe the Veteran's service 
treatment records showing that he was in a motor vehicle 
accident and treated for low back pain in November 1997.  
However, the remainder of the Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnosis of a back disorder.  In fact, his September 1998 
separation examination found his spine to be clinically 
normal, and on his September 1998 report of medical history, 
although he indicated that he had previously worn a back 
support or brace, he denied having a medical history of 
recurrent back pain or any back injury.  Thus, to the extent 
the Veteran may have had any symptomatology in service, such 
symptomatology would appear to have been acute and transitory 
and to have resolved prior to his separation.  Moreover, the 
medical evidence of record does not show that the Veteran 
sought any treatment immediately following his separation 
from service or for many years thereafter.  The Board finds 
this gap in time significant, and, as noted above with regard 
to the claim for service connection for a right knee 
disorder, it weighs against the existence of a link between a 
current back disorder and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  

In addition to the lack of evidence showing that a back 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a back disorder to the Veteran's active 
service.  In this regard, the Veteran was afforded VA 
examinations in October 2004 and January 2006.  The October 
2004 VA examiner stated that it did not appear that the 
Veteran had a back injury during service.  However, as was 
noted above, the Veteran was treated for a back injury during 
service in November 1997.  Therefore, with regard to the 
Veteran's back disorder claim, the October 2004 opinion is of 
little probative value because the opinion was not based on 
the evidence of record.  

However, the Veteran was also afforded a VA examination in 
January 2006.  At that examination, the examiner reviewed the 
Veteran's claims file, and noted his November 1997 in- 
service back injury.  The Veteran stated that at that time, 
his symptoms went away after just a few weeks, but that 
currently, he had recurrent back pain over the last two to 
three years.  After a physical examination of the Veteran, 
the examiner concluded that it was less likely than not that 
the Veteran's current back sprain findings were due to the 
low back sprain that was sustained in November 1997 during 
service.  The record contains no medical evidence to the 
contrary.  Therefore, the Board finds that a back disorder 
did not manifest during service and has not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

However, the Veteran has also claimed that he has a back 
disorder that is related to his service-connected left knee 
disorder.  With regard to this claim, the Board also finds 
that the most probative medical evidence of record does not 
support this contention.  The Veteran is service-connected 
for a left knee disorder; however, the most probative medical 
evidence has not established a relationship between his 
current back disorder and his service-connected left knee 
disorder.

In this regard, the Veteran was afforded a VA examination in 
December 2007.  At that examination, the examiner reviewed 
the Veteran's claims file and physically examined the 
Veteran.  The examiner then opined that the Veteran's back 
disorder was not secondary to his left knee e condition.  The 
examiner explained that there was nothing in the orthopedic 
literature to suggest that arthralgias in a weight bearing 
joint would cause any type of lumbar disk condition, except 
in case where there was a severely altered gait that could 
cause excess stress on the spinal disks.  However, he stated 
that the Veteran had minimal, if any, limping or altered gait 
due to his left knee condition.  

Although the Veteran may sincerely believe that his back 
disorder was caused by his motor vehicle accident during 
service or his service- connected left knee condition, the 
Veteran, as a lay person, is not competent to testify as to 
matters of medical causation or diagnosis.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Therefore, the Board finds that the back disorder diagnosed 
was acute and transitory, and the most probative medical 
evidence of record shows that the Veteran's current back 
disorder is not related to his period of active service or 
any incident therein, nor is it causally related to or 
aggravated by his service-connected left knee disorder.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a back disorder, to include as secondary to 
his service-connected left knee disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
back disorder, to include as secondary to a service- 
connected left knee disorder, is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).



ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative joint disease, left knee, status 
post anterior cruciate ligament reconstruction is denied.

Entitlement to a separate 10 percent disability rating for 
the Veteran's torn meniscus, status post surgical repair with 
residuals, left knee, is granted.

Entitlement to service connection for a right knee disorder, 
to include as secondary to service- connected degenerative 
joint disease, left knee, status post anterior cruciate 
ligament reconstruction, is denied.

Entitlement to service connection for a back disorder, to 
include as secondary to service- connected degenerative joint 
disease, left knee, status post anterior cruciate ligament 
reconstruction, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


